UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 20, 2007 ClearOne Communications, Inc. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation) 000-17219 87-0398877 (Commission File Number) (I.R.S. employeridentification number) 5225 Wiley Post Way, Suite 500 Salt Lake City, Utah 84116 (Address of principal executive offices) (Zip Code) (801) 975-7200 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 30.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 40.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events The 2007 Annual Meeting of Shareholders of ClearOne Communications, Inc. was held on Tuesday, November 20, 2007 at which time the following four Directors were duly electedto serve until the next Annual Meeting of Shareholders or until their respective successors are duly qualified and elected: Zeynep “Zee” Hakimoglu Brad R. Baldwin Larry R. Hendricks Scott M. Huntsman The Company’s 2007 Equity Incentive Plan was also approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEARONE COMMUNICATIONS, INC. Date:November 21, 2007 By: /s/ Greg LeClaire Greg LeClaire Vice President of Finance
